Citation Nr: 0808568	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic flat foot 
disability affecting the right foot.

2.  Entitlement to an initial compensable evaluation for pes 
planus, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral flat feet.  
In January 2007, the Board remanded the claim to the RO for 
additional development.  In a subsequent rating decision in 
October 2007, the RO established service connection for pes 
planus, left foot.

In April 2006, the veteran presented personal testimony 
during a videoconference hearing before undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
The veteran has not waived RO consideration of this 
additional evidence.  However, as the additional pertinent 
information submitted consists of copies of evidence 
previously considered by the RO, the Board has determined 
that a remand for RO consideration of the copies is not 
necessary.

The file includes a private physician's opinion, dated in 
October 2006, addressing the veteran's peripheral neuropathy 
.  The opinion was received by VA via electronic facsimile in 
November 2006.  The submission of this opinion indicates that 
the veteran desires to reopen his claim of entitlement to 
service connection for peripheral neuropathy, which was 
previously denied in a final rating decision dated in April 
2002.  As this issue has not been adjudicated, it is referred 
to the RO for appropriate action.

The issue of entitlement to an initial compensable evaluation 
for a chronic flat foot disability affecting the left foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran does not 
have a chronic flat foot disability affecting the right foot 
as a result of any established event, injury, or disease 
during active service.


CONCLUSION OF LAW

A chronic flat foot disability affecting the right foot was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, the veteran's March 1961 active duty entry 
physical stated that he had normal feet.  The veteran 
indicated on his March 1961 Report of Medical History (RMH) 
that he had never had and was not currently experiencing foot 
trouble.  A service treatment note from July 1961 showed that 
the veteran had a swollen foot that was treated with an ACE 
wrap.  In October 1962, a service examiner noted swelling in 
both feet and suggested arch supports.  The veteran's 
July 1963 separation physical revealed normal feet.

A private treatment record from April 1967 indicated that the 
veteran had transient swelling of his right big toe.  The 
veteran reported that he had joint aches for several years.  
A VA examination in January 1974 made no specific mention of 
the feet.  

A VA radiology report from May 1998 showed narrowing with 
flattening and subchondral sclerosis of both left and right 
metatarsalphalangeal joints (toes), slightly more marked on 
the left.  No acute fractures, dislocations or areas of 
destruction were noted.

Private medical correspondence from C.V., M.D., the veteran's 
internist, dated March 2005 stated that the veteran had lost 
or never developed the natural arch in his feet.  The doctor 
noted flat feet and peripheral neuropathy in the soles of his 
feet.  Additional correspondence from Dr. C.V. in August 2005 
added "To the best of my knowledge [the veteran] has had 
'flat feet' all of his life and this condition was aggravated 
and increased beyond normal progression while he was in the 
service."

In September 2005, J.A.M., D.P.M., wrote that the veteran's 
flatfoot condition had increased in pain and difficulty due 
to his time on active duty.  Dr. M. also indicated that it 
was reasonable to assert that the instability and weakness of 
the veteran's feet was compounded by his time in the service.

During his videoconference hearing before the undersigned 
Veterans Law Judge in April 2006, the veteran described 
falling into a hole while on night maneuvers during active 
duty.  He said he was issued temporary arch supports while he 
was aboard a ship.  He said that a VA doctor agreed with his 
private doctors that he had a service-connected flat foot 
disorder, but the VA doctor didn't write his concurrence 
down.  The veteran reported taking Vicodin, opium patches, 
and Gabapentin for his feet.  He said that he received no 
medical treatment for his feet between 1963 and 1974, 
although he would buy special shoes for his foot pain.  He 
also indicated that Dr. C.V. had been his doctor since about 
1990.

Additional correspondence from Dr. C.V. dated October 2006 
stated that the veteran had peripheral neuropathy and flat 
feet which was aggravated and increased beyond normal 
progression while he was in the service.  Dr. C.V. opined 
that the veteran should have been medically discharged from 
the service because of the wear and tear on the veteran's 
feet.  It was noted that the doctor felt that the veteran had 
a very rare serious medical condition with his peripheral 
neuropathy that was deteriorating rapidly.

On VA examination in February 2007, the veteran reported that 
his feet never felt right after his 1961 injury.  He said 
that he developed progressive pain in both of his feet over 
the years.  He described the pain as burning in nature that 
at times radiated to his knee.  He said the pain was worse 
with weight bearing or standing.  It was noted that the 
veteran had experienced neuropathic pain in his bilateral 
lower extremities for over 20 years, but there was no clear 
etiology for the neuropathy.  The veteran walked with a cane 
and orthopedic shoes.

On objective examination, the physician noted no evidence of 
abnormal weight bearing.  The veteran had an antalgic gait.  
Minimal swelling and no tenderness to palpation over the 
posterior tibial tendons was noted.  The arch was observed to 
be completely intact when non-weight bearing.  When the right 
foot was bearing weight, there was no pes planus deformity.  
There was mild tenderness to palpation over the sinus tarsi 
but no focal swelling.  Contemporaneous X-rays were 
unremarkable and demonstrated a normal calcaneal pitch angle 
for the bilateral feet.

The physician opined that the veteran's pain was secondary to 
his neuropathy and not related to any type of foot deformity.  
It was noted that the right foot did not have pes planus at 
all.  The examiner stated that it was likely that the veteran 
had bilateral flat foot deformity while in the service but it 
was likely that the veteran resolved his flexible pes planus 
deformity, and that was why there was no evidence of it on 
his right foot.  It was also observed that it was likely that 
the veteran's disability existed prior to his military 
service, but it was also likely that the flexible pes planus 
deformity in his bilateral feet resolved once he left the 
service.  The examiner explained that it was well within the 
natural history of flexible adult pes planus for these 
conditions to resolve spontaneously.

The VA physician also commented on the statements made by Dr. 
J.A.W.  The VA examiner agreed that it was more than likely 
that the veteran had a flat foot condition present throughout 
his life, and it was reasonable to assert that the 
instability and biomechanical weakness of the veteran's feet 
was compounded by his time in the service.  However, the VA 
examiner disagreed with Dr. J.A.W. and stated that the 
veteran currently did not have pes planus on his right side.  
The VA examiner stated that it was his clear assessment that 
the vast majority if not all of the veteran's current 
symptoms of burning pain in his feet were secondary to his 
polyneuropathy and not secondary to pes planus.

Analysis

As a preliminary matter, the Board notes that the veteran 
clearly has multiple symptoms relating to his feet.  However, 
as the issue before the Board is service connection for a 
chronic flat foot disability affecting the right foot, the 
Board will only consider evidence related to the claimed flat 
foot disability of the right foot and not peripheral 
neuropathy.

Based on the evidence of record, the Board finds that the 
veteran's claimed chronic flat foot disability affecting the 
right foot is not a result of any established event, injury, 
or disease during active service.  In this matter, the Board 
finds the VA examination of February 2007 persuasive.  The 
examiner thoroughly interviewed the veteran, reviewed the 
military and VA records and performed all necessary tests.  
In stating his opinion, he specifically referenced the 
veteran's military personnel records.  He also commented on 
the private medical evidence.  He provided adequate reasons 
and bases for his opinion.  The February 2007 VA examiner 
opined that while he felt the veteran likely had a chronic 
flexible flat foot deformity while in the service, the 
deformity resolved.  He stated that the veteran's right side 
currently did not have pes planus at all.  Without competent 
medical evidence of a current chronic flat foot disability 
affecting the right foot, service connection for chronic flat 
foot disability affecting the right foot cannot be granted.

The Board notes that Dr. C.V. stated that the veteran had 
flat feet and a condition that was aggravated during his 
active service.  The Board also observes that Dr. J.A.M. 
stated that the veteran's instability and biomechanical 
weakness of his feet was compounded by his time in service.  
However, neither examiner had reviewed the veteran's military 
medical or personnel records.  Further, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
the examiners did not examine the veteran's military records, 
did not perform all necessary tests, and did not provide 
adequate reasons or bases for their opinions, the Board finds 
the statements of Dr. C.V. and Dr. J.A.M. to be of less 
persuasive value.

While the veteran may sincerely believe he has a chronic flat 
foot disability affecting the right foot as a result of his 
active duty service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that indicates the 
veteran has a chronic flat foot disability affecting the 
right foot as a result of his service.  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a chronic flat foot 
disability affecting the right foot is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.  

In January 2008 the veteran submitted a notice of 
disagreement (NOD) with a rating decision issued in 
October 2007 which established service connection for pes 
planus, left foot with an initial non-compensable rating.  
The claims folder had been transferred to the Board in 
January 2008.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet had the opportunity to issue a 
Statement of the Case regarding this issue.  38 C.F.R. § 
19.26 (2007).  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
by Court decisions are fully complied with 
and satisfied.  

2.  After all VCAA requirements have 
been addressed, the AMC/RO should take 
appropriate action pursuant to 
38 C.F.R. § 19.26 (2007), including 
issuance of an appropriate statement of 
the case addressing the issue of an 
initial compensable evaluation for pes 
planus, left foot.  The veteran should 
be advised of need to file a timely 
substantive appeal if the veteran 
desires to complete an appeal as to 
this issue.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


